DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the second terminal of each respective individual phase circuit " in line 4. There is insufficient antecedent basis for this limitation in the claim. It should be noted that “the second terminal” is a part of either an inductor, a resistor or a capacitor. The claim is not clear which second terminal it is claiming. Examiner strongly suggests to amend the claim accordingly. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7, and 9 of U.S. Patent No. 11,342, 861 B2. It is clear that all the elements of the application claims 1, 3, 4, 6-9, 14, and 16 are found in patented claims 1, 2, 4, 6, 7, and 9.  The only difference between pending claims 1, 3, 4, 6-9, 14, and 16 and patented claims 1, 2, 4, 6, 7, and 9  lie in the fact that the already patented claims include many more elements and is thus much more specific (narrow) than the pending claims. Thus the invention of patented claims 1, 2, 4, 6, 7, and 9 is in effect a “species” of the “generic” invention of pending claims 1, 3, 4, 6-9, 14, and 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since pending claims 1, 3, 4, 6-9, 14, and 16 are anticipated by patented claims 1, 2, 4, 6, 7, and 9, they are not patentably distinct from the patented claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KANE US Pub. No. 2016/0164448 A1 in a view of KIM YOUNG WOO KR 20180067207A.
Regarding claim 1, KANE discloses
A system (See Fig. 5), comprising: a shared multiphase AC bus (See annotated Fig. below) having a plurality of phase lines (Lines A, B, and C); 
an AC drive (Item 104) having: a multiphase AC input (Inputs having A, B, and C); 
a diode rectifier (Item 206 is an active AC-DC converter which does not have diodes); 
an input filter (Item 26); and 
an inverter (Item 206); the input filter being coupled between the multiphase AC input and the diode rectifier (See Fig. 6 for coupling); and the diode rectifier being coupled between the input filter and the inverter (See Fig. 6 for coupling); a multiphase line interface filter (Items 20 and 28) coupled between the shared multiphase AC bus and the multiphase AC input (See annotated Fig. below), the multiphase line interface filter including a plurality of phase circuits (Items 28 and a resistor, and a capacitor inside item 50) coupled to respective ones of the phase lines of the shared multiphase AC bus (See Fig. 5 for coupling), the individual phase circuits including: an inductor (Item 28) having a first terminal coupled to the respective phase line of the shared multiphase AC bus, and a second terminal coupled to a respective phase of the multiphase AC input (See annotated Fig. below); a resistor (Item 52) having a first terminal coupled to the respective phase of the multiphase AC input, and a second terminal; and a capacitor (Item 54) having a first terminal coupled to the second terminal of the resistor, and a second terminal; the second terminals of the capacitors of the individual phase circuits being coupled together (See annotated Fig. below) (See para 0034-0036).

    PNG
    media_image1.png
    533
    978
    media_image1.png
    Greyscale

KANE is silent about “a diode rectifier”, and a further drive having a further AC input coupled to the shared multiphase AC bus, and an SCR rectifier coupled to the further AC input.

Regarding claim 1, KANE exemplary embodiment discloses a diode rectifier as a passive AC-DC converter section (Item 201) (See para 0036). Item inherently has diodes since it is a passive converter)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a diode rectifier instead of an active rectifier and still satisfies a functionality of converting the AC power source 102 into DC power. The diode rectifier does not need any external control and simple to construct compared to the active rectifier.

KANE is silent and a further drive having a further AC input coupled to the shared multiphase AC bus, and an SCR rectifier coupled to the further AC input.

Regarding claim 1, KIM YOUNG WOO discloses a further drive (Fig. 2 shows multiple drives) having a further AC input (A, B, or C) coupled to the shared multiphase AC bus (Three phase bus shown in Fig. 2 where LA, LB, and LC are coupled), and an SCR rectifier (Item 210) coupled to the further AC input (See Fig. 2).

    PNG
    media_image2.png
    437
    1023
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a further drive with an SCR as disclosed by KIM YOUNG WOO in KANE’s teachings to transfer energy from the AC side to the DC side and to recover the energy from the DC side to the AC side by using regenerative energy.

    PNG
    media_image3.png
    128
    1005
    media_image3.png
    Greyscale


Regarding claim 10, KANE discloses
, wherein: the first terminal of the inductor of each respective individual phase circuit is directly connected to the respective phase line of the shared multiphase AC bus; and the second terminal of each respective individual phase circuit is directly connected to the respective phase of the multiphase AC input.

    PNG
    media_image4.png
    533
    978
    media_image4.png
    Greyscale

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KANE US Pub. No. 2016/0164448 A1 in a view of KANAYAMA et al. US Pub. No. 2016/0077142 A1.
Regarding claim 14, KANE discloses
A multiphase line interface filter configured to be coupled between a shared multiphase AC bus and an AC input of an AC drive, the multiphase line interface filter comprising a plurality of phase circuits configured to be coupled to respective phase lines of the shared multiphase AC bus, the individual phase circuits including: a resistor having a first terminal coupled to a respective phase of the multiphase AC input, a second terminal,; and a capacitor having a first terminal coupled to the second terminal of the resistor, and a second terminal; the second terminals of the further capacitors of the individual phase circuits being coupled together. (See claim 1 rejection for detail)

Regarding claim 14, KANE does not disclose but KANAYAMA discloses and a tap configured to set a corresponding resistance of the resistor (R) as mentioned in para 0124.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the tap to set the corresponding resistance as disclosed by KANAYAMA in KANE’s teachings to enable a desired frequency component to be extracted from a waveform in which AC voltages at a plurality of frequencies coexist. (See KANAYAMA’s para 0124)

Regarding claim 15, KANE discloses
, wherein the individual phase circuits further include: an inductor having a first terminal coupled to the respective phase line of the shared multiphase AC bus, and a second terminal coupled to a respective phase of the multiphase AC input. (See claim 1 rejection for detail)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KANE US Pub. No. 2016/0164448 A1 in a view of KIM YOUNG WOO KR 20180067207A and further in a view of KANAYAMA et al. US Pub. No. 2016/0077142 A1.
Regarding claim 6, KANE discloses wherein the resistors of the individual phase circuits of the multiphase line interface filter as mentioned in claim 1. However, a combination of KANE and KIM YOUNG WOO is silent about “the multiphase line interface filter include a tap to set the corresponding resistance.”

Regarding claim 6, KANAYAMA discloses the multiphase line interface filter include a tap to set the corresponding resistance (R) as mentioned in para 0124.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the tap to set the corresponding resistance as disclosed by KANAYAMA in KANE’s teachings to enable a desired frequency component to be extracted from a waveform in which AC voltages at a plurality of frequencies coexist. (See KANAYAMA’s para 0124)


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 11-13 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination “a further drive having a further AC input coupled to the shared multiphase AC bus, and an SCR rectifier coupled to the further AC input; and a multiphase line interface filter coupled between the shared multiphase AC bus and the further AC input” in conjunction with other claim limitations.

Conclusion
(There is no prior art rejection for claims 2-5, 7-9, and 16 because these are only rejected under Double Patenting as indicated above)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Yamamoto (US 9,595,906) discloses an ac drive having a rectifier (1), an inverter (8), a motor (30). Yamamoto also discloses a filter having number of resistors (23) and capacitors (24) coupled to three-phase ac power supply as shown in Fig. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846